Citation Nr: 0300208	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  96-05 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
tendonitis, or a ganglion cyst, of the right wrist.

2.  Entitlement to service connection for bilateral 
Achilles tendonitis.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a depressive 
disorder.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

(The question pertaining to what evaluation is warranted 
for residuals of a left knee Baker's cyst from June 16, 
1991, will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active duty for training from September 
1981 to May 1982, active service from November 1990 to 
June 1991.  He retired from the National Guard in December 
2001.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions by the Winston-Salem, North Carolina, 
Regional Office (RO) dated in March 1992, December 1994, 
and September 1997.

A March 1992 RO decision, inter alia, granted service 
connection for residuals of a left knee Baker's cyst and 
assigned a noncompensable evaluation.  In December 1994, 
the RO assigned, inter alia, a 10 percent evaluation for 
the left knee disorder.  The veteran filed timely appeals 
to each of these issues.

In March 1993 and January 1996 statements, the veteran 
claimed service connection for rhinosinusitis, tension 
headaches, and fatigue.  These disorders are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for further appropriate 
action.

The Board is undertaking additional development on the 
question what evaluation is warranted for residuals of a 
left knee Baker's cyst from June 16, 1991 pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran 
currently has residuals of tendonitis, residuals of a 
ganglion cyst, or any other current disability of the 
right wrist that is related to his active duty service.

2.  There is no medical evidence that the veteran 
currently has bilateral Achilles tendonitis.

3.  There is no medical evidence that the veteran 
currently has PTSD.

3.  The service medical records do not reflect complaints, 
diagnoses, or treatment of a right knee disorder, asthma, 
or a depressive disorder.

4.  The preponderance of the evidence does not link a 
right knee disorder, asthma, and/or a depressive disorder 
to his active duty service.

5.  There is no medical evidence that the veteran's 
service-connected left knee disorder caused or aggravated 
a right knee disorder.


CONCLUSIONS OF LAW

1.  A current right wrist disorder, to include tendonitis 
and a ganglion cyst; bilateral Achilles tendonitis; and 
PTSD were not incurred in or aggravated during the 
veteran's active duty service; and bilateral Achilles 
tendonitis was not caused or aggravated by a service 
connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 3.310, 3.326 (2002).

2.  The veteran did not incur or aggravate a right knee 
disorder, asthma, or depression in service, and neither 
depression nor a right knee disorder is caused or 
aggravated by a service connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties 
to notify a claimant of the evidence needed to 
substantiate a claim, and to assist a claimant obtain that 
evidence, was enacted during the course of this appeal.  
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West Supp. 2002), and VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

In this case, December 1994 and September 1997 RO 
decisions explained shortcomings in the veteran's claims 
of entitlement to service connection for a respiratory 
disorder, a right knee disorder, bilateral Achilles 
tendonitis, PTSD, and a depressive disorder.  Statements 
of the Case issued in February 1995 and March 2002 
explained the law applicable to service connection.  In a 
March 2001 letter to the veteran, and in a March 2002 
Statement of the Case, the RO explained the provisions of 
VCAA.  

The file includes the veteran's active duty medical 
records and VA medical records, statements by the 
appellant, and transcripts of his testimony at March 1995 
and September 2002 hearings.  In May and June 2002 
statements, the veteran reported that there was no 
additional evidence to be considered.  Finally, in a July 
2002 letter, the RO advised the veteran that his case was 
being sent to the Board, and invited him to submit any 
additional evidence he had directly to the Board, but he 
has not responded to the letter.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained.  
Since there is no probative evidence not of record, it is 
not possible for VA to notify the veteran of evidence he 
should obtain and evidence VA would attempt to obtain, and 
any failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board 
finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.  Hence, the Board may address 
the merits.

Service connection is granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  To establish service connection, 
there must be evidence of an etiologic relationship 
between a current disability and events in service or an 
injury or disease incurred there.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The requisite link between a 
current disability and military service may be 
established, in the absence of medical evidence that does 
so, by medical evidence that the veteran incurred a 
chronic disorder in service and currently has the same 
chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection is also granted for a disorder that is 
proximately caused by a service-connected disability.  See 
38 C.F.R. § 3.310(a).  Proximate cause is that which, in a 
natural and continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
injury would not have occurred.  Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  An intervening cause is one that 
comes between the initial force or cause and the injury.  
BLACK'S LAW DICTIONARY 1225 (6th ed. 1990).  Service 
connection pursuant to 38 C.F.R. § 3.310 is known as 
secondary service connection because the disorder for 
which service connection is sought is said to be 
secondary, or due, to a service-connected disability.  To 
establish service connection on a secondary basis, there 
must be competent medical evidence linking the secondary 
disorder to a service-connected disability.  Jones v. 
West, 12 Vet. App. 383, 385 (1999).

Additionally, service connection may be granted if a 
service-connected disability aggravates a nonservice-
connected one.  In such a case, the evaluation assigned is 
based on the degree of disability (but only that degree) 
over and above the degree of disability existing prior to 
the aggravation.   Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, 
in doing so, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
The Board cannot make its own independent medical 
determination, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans; Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion 
by a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They 
have held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate 
in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  In addition, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  A bare transcription of lay 
history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely 
because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, 
a medical professional is not competent to opine as to 
matters outside the scope of his expertise.  Id. citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required 
degree of medical certainty.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or 
source.

Turning now to evidence relevant to a right wrist 
disorder, the Board initially observes that service 
connection is in effect for residuals of a right wrist 
laceration.  

A review of the service medical records shows that in 
April 1991 the appellant complained of pain and swelling 
at the dorsum of the right wrist.  The examiner noted that 
the appellant had sustained a laceration in the same area 
three months earlier, and that he had been playing 
"considerable basketball" since.  On examination, there 
was tenderness and soft swelling over the extensor tendon.  
The assessment was acute tendonitis.  A right wrist 
disorder was not, however, shown by clinical evaluation at 
either an April 1991 physical examination or a May 1991 
demobilization examination.

In June 1991, a referral to a surgical clinic was prepared 
for what was called a questionable ganglion cyst.

A July 1991 VA outpatient treatment record noted a "knot" 
on the dorsum of the veteran's right wrist that was 
occasionally painful at extreme flexion or extension.  On 
examination, there was no tenderness, erythema, or warmth.  
The diagnosis was ganglion cyst.

On an October 1991 VA outpatient treatment record, the 
veteran reported his right wrist laceration was soon 
followed by "swelling" just proximal thereto.  He said the 
swelling had been diagnosed as a ganglion cyst, but that 
the "swelling" had since dissipated, leaving only an 
occasional "twinge" of pain.  The examiner noted that 
extensors were intact and a ganglion cyst was not 
palpable.  The assessment was right hand extensor 
tendonitis.

At an October 1991 VA examination, there was no evidence 
of a ganglion cyst on the right wrist.  The examiner noted 
that the veteran had sustained a laceration over the 
extensor tendons of the right wrist, but there was no 
evidence that the laceration involved the tendons.  X rays 
were negative, and the diagnosis was history of ganglion 
cyst not present on examination.

A November 1991 VA outpatient treatment record noted the 
prior right-wrist history.  The veteran had no right-wrist 
complaints except for mild discomfort at the extremes of 
range of motion.  There was no ganglion cyst on 
examination and the assessment was a normal right wrist.

November 1994 X rays of the right wrist showed no 
significant pathology.

At an October 1996 VA orthopedic examination, the veteran 
reported the history of a right-wrist laceration followed 
by a ganglion cyst that subsided spontaneously.  Since 
then, he noted a "drawing sensation" in the wrist that 
radiated up the arm.  The veteran associated it with 
typing, and said it was relieved by ibuprofen.  On 
examination, there was no tenderness, or evidence of a 
ganglion cyst.  Range of motion was within normal limits.  
Tinel's and Phalen's tests were positive for carpal tunnel 
syndrome.  The examiner commented that the veteran's right 
wrist carpal tunnel syndrome may be aggravated to some 
degree by the wrist laceration.  X rays were negative.  
The diagnosis was right wrist carpal tunnel syndrome.

At an April 2002 VA examination, the veteran reported a 
history of a right wrist ganglion cyst which had been 
"injected."  He said the right wrist had been asymptomatic 
and he had not had trouble with it.  On examination, there 
was full range of motion, good grip strength, and no 
tenderness.  A right wrist disability, to include carpal 
tunnel syndrome,  was not diagnosed.

It is not clear whether the swelling noted in 1991 on the 
dorsum of the veteran's right wrist was tendonitis or a 
ganglion cyst.  It is clear, however, that it resolved 
without residuals.  Further, it is clear from the April 
2002 VA examination that the appellant does not have a 
current right wrist disorder.  Where, as here, there is no 
evidence of a current right wrist disability, service 
connection is not warranted.  Brammer.

Turning to the claim of entitlement to service connection 
for a right knee disorder and bilateral Achilles 
tendonitis, the service medical records note complaints of 
right knee pain in August 1989.  Physical examination 
revealed findings that were within normal limits.  The 
service medical records are negative for any complaints, 
findings or diagnoses pertaining to Achilles tendonitis.  
No pertinent complaints concerning either disorder were 
reported at an October 1991 VA examination. 

Achilles tendonitis was first noted in VA outpatient 
treatment records dated in February and August 1992.  At a 
December 1992 Persian Gulf War protocol examination, the 
veteran reported Achilles pain bilaterally, but following 
examination no Achilles tendon disorder was diagnosed

A June 1994 VA x-ray examination of the knee revealed mild 
bilateral spurring of the intercondylar eminencies.

At a November 1994 VA orthopedic examination, the veteran 
reported discomfort over the Achilles tendons which he 
associated primarily with activity.  Currently, he was 
asymptomatic and there was no tenderness over the Achilles 
tendons.  X rays revealed bilateral spur formation at the 
insertion of the Achilles tendon to the calcaneus.  
Diagnoses included bilateral Achilles tendonitis 
symptomatic with increased activity.

A July 1995 VA outpatient treatment record notes 
complaints of Achilles tendon pain bilaterally since 
serving in the Persian Gulf war.  Physical examination 
revealed bilateral retrocalcaneal Achilles tendonitis.  No 
spurs were palpable.  The diagnosis was bilateral Achilles 
tendonitis.

A May 1996 VA outpatient treatment record noted the 
veteran's complaint of knee pain and "tightness" after 
playing basketball for an hour or two, but there was full 
range of motion of the knees and no swelling.

At an October 1996 VA orthopedic examination, the veteran 
said he developed severe right knee pain one to two years 
earlier.  He claimed that doctors had told him that his 
pain was because he favored his service-connected left 
knee.  On examination, he could walk on his heels and 
toes, hop, squat, and bear weight on the right leg.  There 
was no limitation of motion or any other apparent 
dysfunction.  The examiner noted subjective tenderness 
when the patella was moved, but findings were otherwise 
entirely normal.  X rays showed mild patellar spurring.  
The diagnoses included right knee pain secondary to a left 
knee disorder due to weight bearing compensation.

At a July 1997 VA orthopedic examination, the veteran 
reported right knee pain, and noted that he needed to 
stand at his job all day.  Following examination the 
diagnoses included right knee pain with patellar scarring, 
and mild degenerative joint disease.  The examiner said 
there was no medical rationale for relating right knee 
pain to a Baker's cyst of the left knee that resolved 
spontaneously, and he opined that the right knee disorder 
had absolutely nothing to do with the left.  The examiner 
instead linked right knee problems to long periods of 
standing at his post service occupation.

At an April 2002 VA orthopedic examination, the examiner 
noted that the file showed Achilles tendonitis in the 
past, but the veteran had not lost time from work due to 
ankle disorders and he had no current complaints relative 
to his ankles.  The veteran was noted to claim that his 
left ankle disorder was due to his left knee disorder.  
With regard to the right knee, the veteran reported onset 
of pain some time after that in the left knee.  Following 
examination the diagnoses included history of Achilles 
tendonitis, normal examination currently; asymptomatic, 
mild degenerative changes of the right knee save with 
weight-bearing and kneeling.  The examiner said there was 
no reason to believe that the disorder of the right knee 
was secondary to the left knee disorder.

In this case, there is no medical evidence of a current 
disability manifested by bilateral Achilles tendonitis.  
As such, there is no basis to award service connection.  
Brammer.  

With respect to the right knee claim, the evidence does 
show mild degenerative changes in that joint, and the VA 
examiner in October 1996 attributed right knee complaints 
to the service-connected left knee disorder.  
Interestingly, however, that examiner found that the joint 
on examination was entirely normal save for subjective 
tenderness upon palpation of the right patella.  Hence, 
objective clinical findings do not appear to support the 
opinion offered.  Miller, Black.  In any event, however, 
when specifically queried about an etiological 
relationship between the two knee disorders VA examiners 
in July 1997 and April 2002 said there was none.  As these 
medical opinions were supported by a factual predicate in 
the record, and as they were further supported by clinical 
evidence, the Board assigns greater probative value to 
them.  As such, the Board finds that the preponderance of 
the medical evidence is against linking degenerative 
changes in the veteran's right knee to his military 
service or to the service-connected left knee disorder.  
Accordingly, service connection is not warranted for 
bilateral Achilles tendonitis or for a right knee 
disorder.

Turning now to evidence relevant to asthma the service 
medical records do not reflect complaints, diagnoses, or 
treatment of a respiratory disorder, nor did the appellant 
report a respiratory disorder at an October 1991 VA 
examination.

At a December 1992 VA Persian Gulf War protocol 
examination, the veteran gave an eight-year history of hay 
fever without wheezing, as well as a history of smoke 
exposure in Southwest Asia for four or five days, without 
acute symptoms.  He reported chest "tightness" with 
exertion, but chest expansion was good and lungs were 
clear.  Pulmonary function studies, without 
bronchodilatation, showed forced vital capacity to be 71 
percent of predicted and the ratio of forced expiratory 
volume in 1 second to forced vital capacity was 84 
percent.  Chest X rays showed no acute disease.  The 
examiner noted the decreased forced vital capacity, but he 
doubted asthma.  The diagnosis was atopic rhinosinusitis.

At a June 1993 VA examination, chest X rays were normal, 
but pulmonary function studies showed mild restriction and 
moderate obstruction, both of which improved with 
bronchodilators.  The diagnosis was asthma, and bronchial 
medication was prescribed.

At a November 1994 VA examination, the veteran reported 
wheezing and shortness of breath following active duty in 
1991, and during 1993 annual National Guard training.  The 
appellant reported that his symptoms worsened in the 
spring and fall.  On examination, there was no wheezing, 
and no rales or rhonchi, but breath sounds were decreased 
bilaterally.  Chest X rays were normal.  The diagnosis was 
asthma.

At a March 1995 VA hearing, the veteran testified that his 
respiratory problems began soon after his National Guard 
unit was mobilized for the Persian Gulf War.  He said 
that, in the past, he had been able to complete the two-
mile run required for the annual Army physical fitness 
test in 14 or 15 minutes but, since his 1990-1991 active 
service, had had difficulty completing the run in the time 
prescribed.  He submitted 1991, 1992, 1993, and 1994 
physical fitness test results, and said that he had had 
the benefit of bronchial medication during the 1994 test.  
The Board notes that the veteran completed the required 
two-mile run in 17:55 in 1991, in 17:58 in 1992, in 17:43 
in 1993, and in 16:40 in 1994.  He said the only time he 
actually had trouble breathing was while playing 
basketball or other sports.

VA outpatient clinic records from 1996 to 2000 reveal 
continuing treatment for asthma, alternatively diagnosed 
as exercise induced asthma. 

In this case, asthma was not diagnosed in December 1992 
when the veteran was examined for respiratory complaints.  
Rather, it was not diagnosed until June 1993, i.e., two 
years after his separation from active duty, and there is 
no medical evidence that asthma was manifest at any time 
prior thereto including during the veteran's active duty 
in the Persian Gulf.  Finally, the Board notes that the 
only nexus opinion offered links the disorder to exercise, 
and not to the appellant's active duty service.  
Accordingly, there is no medical evidence that the veteran 
incurred asthma while on active duty, and service 
connection therefor is not warranted.

Finally, with respect to the claims of entitlement to 
service connection for a depressive disorder and PTSD, the 
service medical records do not reflect complaints, 
diagnoses, or treatment of a psychiatric disorder, nor did 
he report one at an October 1991 VA examination.

An August 1995 VA outpatient report noted a depressed 
mood, however, neither PTSD nor depression were diagnosed.

In November 1996, the veteran was admitted to the Durham 
VA sleep clinic for a sleep-apnea workup.  While 
hospitalized he was evaluated by the psychiatry team.  The 
diagnosis was major depressive episode, without psychotic 
features.  The attending psychiatrist agreed that there 
may be a depressive component to the appellant's "Gulf-War 
Syndrome."

A November 1996 VA nursing note suggested that depression 
was due to a nonservice connected sleep disorder and left 
knee pain.

In a December 1996 statement, the veteran claimed service 
connection for PTSD, asserted that he had been advised by 
VA health care professionals to file such a claim, and 
asked that records from the Durham VA mental hygiene 
clinic be obtained.

A January 1997 outpatient treatment record from the VA 
mental hygiene clinic reflected a review of the veteran's 
social, employment, and medical histories, and a diagnosis 
of moderately severe major depression.

In March 1997, the veteran submitted a statement detailing 
his psychiatric symptoms and in-service experiences. 

A March 1997 outpatient treatment record from a VA 
neurodiagnostic clinic notes a diagnosis of major 
depression, moderately severe, due to physical health and 
unresolved grief for his father's death.

VA outpatient clinic records from 1997 note further 
treatment for depression.

In June 1997, the veteran underwent comprehensive VA 
psychological testing.  The examiner noted that "PTSD-
related measures" (relevant scales on the Minnesota 
Multiphasic Personality Inventory, second edition, and the 
Mississippi Scale for Combat-related PTSD) were at or 
above the diagnostic cut-off, but the measures also 
reflected symptom over-reporting that the examiner said 
may have elevated scores.  The examiner concluded that 
testing showed a clinical picture predominantly suggesting 
major depression and a preoccupation with his physical 
symptoms, rather than an anxiety disorder such as PTSD, 
which was congruent with clinical records obtained from 
the Durham VA Medical Center.  The Axis I diagnosis was 
major depressive episode, recurrent.  There was no 
diagnosis on Axis II, however, schizoid and avoidant 
traits were noted.

In April 2001, the appellant reported having PTSD.  He 
recalled seeing mutilated and decaying bodies, and 
smelling burning flesh.  He further stated that he felt 
very vulnerable while stationed in Southwest Asia due to 
destruction caused by war, to include destruction caused 
by SCUD missile attacks. 

In this case, the Board finds that service connection is 
not warranted for PTSD in the absence of a diagnosis of 
PTSD.  Simply put, without a diagnosis there is no basis 
to award service connection.  Brammer.

With respect to the claim of entitlement to service 
connection for depression the clinical evidence shows that 
the veteran has been diagnosed with depression.  Further, 
the record shows that a VA nurse has linked this disorder, 
in part, due to left knee pain, and that a VA psychiatrist 
has suggested that there may be a depressive component to 
"the veteran's Gulf War Syndrome."  Significantly, 
however, while the VA nurse is medically trained the 
claims file does not reveal any evidence that she has 
specialized knowledge regarding psychiatry or psychology.  
As such, the Board finds that this opinion is not 
sufficient evidence to link depression to the appellant's 
service connected left knee disorder.  Black v. Brown, 10 
Vet. App. 279, 284 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) Rucker v. Brown, 10 Vet. App. 67 (1997).  
Moreover, the Board notes that there is no competent 
evidence to suggest that the appellant suffers from a 
"Gulf War Syndrome."  In this regard, a diagnosis of "Gulf 
War Syndrome" is not of record.  Indeed, the appellant is 
not currently compensated under the provisions of 38 
C.F.R. § 3.317 (2002), for any undiagnosed illness due to 
his service in the Gulf.

In contrast, a June 1997 psychological examination did not 
link depression with either the veteran's active duty 
service, or the service connected Baker's cyst of the left 
knee.  As this opinion was provided by a specialist in 
psychology, and as it is based on a factual predicate in 
the record the Board finds that it is of greater probative 
value.  In assigning greater weight to the June 1997 
finding the Board acknowledges that some examiners have 
linked depression to the appellant's deteriorating 
physical health.  The appellant, however, is only service 
connected for a noncompensably disabling right wrist 
laceration, and for a Baker's cyst, currently evaluated as 
10 percent disabling.  As the appellant also suffers from 
numerous nonservice connected disorders, to include asthma 
and a right knee disorder, the Board finds that the 
preponderance of the evidence is against linking 
depression to either his active duty service or service 
connected disorders.  The benefit sought on appeal is 
therefor denied.

In reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of right wrist 
tendonitis, or a ganglion cyst; Achilles tendonitis; a 
right knee disorder; asthma; PTSD; and depression is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

